OFFICE            OF THE ATTORNEY           GENERAL   OF TEXAS
                                                    AUSTIN
emam c. Ia””
li-uIIuu




 :-*““w,c.IIoy   ,..,...*^.,   _ -_,._-   .-   --
     e#iAw~theroof, ahoYlagthe a      gpto dMIIa
     Peoeiptr frea the salo of say 0
                                   T ths above-
    .,a&mod
          itom for the quortornut pwcodlag;
     and uhrll lt t&o oaae tlmo pay to the 0
     troller a luxury UOioo tax sqwsl to two
                                           ““pa)
     pardcauat& o&d ploor reoeipto u ohownby
                 .
             l   +e*


             Tto tu ng         h wo la        o h a ll    ho     o a u wwd          00 u
     to   r o q u lP 0   p q lo Ent      of    th o      ta x    d) g r eo o       P o o elp to
     h0wl.n l*oiod mro thm QIQOa the promedo
     of ths uls of tho au4 utiolo ef lwwohRblldl8e.
     Arot.allulouwedhereia,maMaMleto
   l a no x r y b uyo fez we 01 o o nwa p tlo n, and no t fo r
                     c b eso     mooipto           of     a     o a lo   M a lls     th e
     la naM .& h th e g +ur c h a ap oa ry a ,
                                             01 r ip -p ees
                                                         to p a y
     feP@af srtiole              o??MawualtiJ bougtlt rt wail
         ”
            While it mar bo w&id that geaeml4 ths VoFd “olnn”
lo wed to donote money, owh lo aot ~oasouUy              lto mmaUa&
The oeocQd-hmd utlolo t&m in OI a papt of tb plrrpohrs*
prioe 10 xm lotlcmbl~ 8 pl;ct ef tha ~‘ipto$o$              pa-
&o.      It r 0 noted that in the tlzot o*r
ltbetuiofix8dat~amunteqmlto                      r of ths ~gooso
reoeipts” for ths sale of ths aw rrdto;           It 0eeU aSthe*
olou to us that to       00 ths vord “ova 8ousedlnthelut
oe&ones of seotion fi the a               ‘vdus~ vould oom namer
oauporting to the int&it1a¶ of the Logiorrtrzre than to limit
t&o mom&q of the roti to aey           and allow the o&lo to go
tu mo ln8otu u the pmhMe pldoe lo rspre0eat.d by
gooda Instead of mtmoy. In OaQO               a !bmsfe~ Tu k
            for l ta x ‘at th e r a te7o ?    a & 6ny eliunoltia u-
           5,ooo.oo up to tho mm of 50,000.00,” a Su=Qme'o
gt;i”d,tho      oaoe of In ro Xlletea t 8 Patrte, 1% S. I. 8.
    #
              “gko wo of the ro-tdo ‘aaeuat’ and ‘mm
     in the otatuto 10 uofortumte, a0 the00 wwdo
     US populbrlg wed to donot. wmey, but, U
.




    suoh ?eoelpto,
              UUP a a o wP to   ow   Qwotim    is th8t   th s awlott   up a a
    Yhlohthowvll1bo         Jotllw*dQl        the omof)1oo.06in         t&e
    fact l1 tua t1ou?aaltted
                    on       b yy o u.

                                               YOU   V-Y M Y